Memorandum Opinion
The New Hampshire Department of Employment Security issued a ruling requiring the petitioner to make restitution of an overpayment in unemployment compensation pursuant to RSA 282-A:164 (Supp. 1983). The issue raised in this appeal is whether that ruling, which was made more than two years after the weeks affected, is barred by the two-year limitation in RSA 282-A:165 (Supp. 1983). The department ruled that the statute did not apply because of the fraudulent nature of the petitioner’s claim.
Upon briefing and oral argument, what should have been apparent to the court when it denied the State’s motion for summary affirmance, dated August 23, 1984, has become clear.
Disposition of this case does not require formal written opinion. Our decision in Appeal of City of Rochester, 125 N.H. 399, 480 A.2d 181 (1984) is controlling, and the decision below is affirmed.

Affirmed.